IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 466 WAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
CURTIS MAHAFFEY,                            :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2019, the Petition to Amend Allowance of Appeal

and the Petition for Allowance of Appeal are DENIED.